Citation Nr: 0924036	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-13 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for laryngeal cancer, 
status post hemilaryngectomy.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1973.

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2006, at which time it was remanded 
for further development.  Following the requested 
development, the VA Appeals Management Center in Washington, 
D.C. confirmed and continued the denial of entitlement to 
service connection for laryngeal cancer.  Thereafter, the 
case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran 
did not have service in the Republic of Vietnam.

2.  The Veteran's laryngeal cancer was first manifested many 
years after service, and there is no competent evidence of 
record that it is in any way related thereto.


CONCLUSION OF LAW

Laryngeal cancer is not the result of disease or injury 
incurred in or aggravated by service nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issues 
of entitlement to service connection for laryngeal cancer.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that 
duty.

In August 2003, VA received the Veteran's claim, and there is 
no issue as to providing an appropriate application form or 
completeness of the application for service connection or for 
an increased rating. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claim, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA informed the Veteran of the 
criteria for service connection; as well as the criteria, 
generally, for rating service-connected disabilities and for 
assigning effective dates should service connection be 
established.  The claim was readjudicated in a May 2009 
supplemental statement of the case.

Following the notice to the Veteran, the RO fulfilled its 
duty to assist him in obtaining identified and available 
evidence necessary to substantiate his claim of entitlement 
to service connection for laryngeal cancer.  The RO obtained 
or ensured the presence of the Veteran's service treatment 
and personnel records, as well as records reflecting his 
treatment after service.  VA also offered the Veteran an 
opportunity to present testimony and evidence at a hearing; 
however, he declined to take advantage of that opportunity.  

In addition to the foregoing, the RO made several attempts to 
obtain evidence specifically reflecting the Veteran's 
reported service in the Republic of Vietnam.  However, those 
efforts met with negative results; and there is no reason to 
believe that further efforts to obtain such evidence would be 
any more productive.  Further development in this regard 
would unnecessarily impose additional burdens upon the Board 
with no reasonable possibility of any benefit flowing to the 
Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, such development is not warranted.

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting him that could result in prejudice 
to him or that could otherwise affect the essential fairness 
of the adjudication.  Accordingly, the Board will proceed to 
the merits of the appeal.

Analysis

The Veteran argues that his laryngeal cancer is primarily the 
result of his exposure to Agent Orange in the Republic of 
Vietnam.  Therefore, he maintains that service connection may 
be presumed.  However, after carefully considering the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against that claim.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. § 1110.  Generally, there must be evidence of (1) 
a current disability; (2) a disease or injury in service, 
and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Provided that they were manifested to a degree of at least 
10 percent during designated time frames, service connection 
may also be presumed for disabilities which the Secretary of 
VA determines to be the result of inservice exposure to 
herbicides, such as Agent Orange.  38 U.S.C.A. § 1116 (West 
2002 and Supp. 2008); 38 C.F.R. § 3.307(a)(6), 3.309(e) 
(2008).  Those disabilities include cancer of the larynx.  
38 C.F.R. § 3.309(e) (2008).  

A presumption of service connection for a particular 
disability based on exposure to Agent Orange does not attach, 
unless specifically so determined by the Secretary of the VA.  
See Diseases Not Associated with Exposure to Certain 
Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  
However, the law does not preclude a veteran from 
establishing service connection with proof of direct 
causation.  See Brock v. Brown, 10 Vet. App. 155 (1997).  
Indeed, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

Veterans who served on the land mass of the Republic of 
Vietnam are presumed to have had exposure to Agent Orange.  
38 C.F.R. § 3.307(a)(6)(iii) (2008).  Veterans who were 
otherwise exposed to such herbicides may also take advantage 
of those presumptive health effects.  However, unlike Vietnam 
veterans, they are required to prove that they were, in fact, 
exposed to herbicides during their military service.  That is 
, they do not have the benefit of a presumption of exposure 
as do Vietnam veterans. 

Service in the Republic of Vietnam means that the Veteran 
actually set foot within the land borders of Vietnam.  Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  The Veteran 
reports that he was stationed in the Republic of Vietnam at 
Cam Ranh Bay and DaNang, and that he was assigned to a 
maintenance squadron responsible for maintaining C-130 cargo 
planes.  As proof of his Vietnam service, he notes that he 
was awarded the Vietnam Service Medal, as well as the 
Republic of Vietnam Campaign Medal.  

The Vietnam Service Medal was awarded to members of the Armed 
Forces of the United States serving in Vietnam and contiguous 
waters or air space after July 3, 1965 and before March 28, 
1973.  The eligibility requirements were: 

(a)  Attachment or regularly serving for 
one or more days with an organization 
participating in or directly supporting 
ground (military) operations.

(b)  Attachment or regularly serving for 
one or more days aboard a naval vessel 
directly supporting military operations.

(c) Actually participate as a crew member 
in one or more aerial flights directly 
supporting military operations.

(d) Serve on temporary duty for 30 
consecutive days or 60 nonconsecutive 
days.  Those time limitations could be 
waived for personnel participating in 
actual combat operations. 

Department of Defense Manual of Military Decorations and 
Awards (DoD 1348.33-M), September 1996, Incorporating Change 
1, September 18, 2006, at C6.6, pages 50-52. 

The Republic of Vietnam Campaign Medal was awarded to those 
personnel who (1) served in the Republic of Vietnam for six 
months during a specified period, or (2) served outside the 
geographical limits of the Republic of Vietnam but 
contributed direct combat support to the Republic of Vietnam 
and Armed Forces for 6 months, or (3) served in the Republic 
of Vietnam or outside its geographical limits for less than 
six months but were wounded, captured or killed.  Id. at 7.5.

Based upon the foregoing criteria, neither the Veteran's 
receipt of the Vietnam Service Medal nor his receipt of the 
Republic of Vietnam Campaign Medal provides proof of actual 
service on the land mass of the Republic of Vietnam.  
Therefore, VA attempted to confirm that service through 
official channels.  

Attempts to confirm the Veteran's claimed Vietnam service 
with the National Personnel Records Center met with negative 
results.  Although VA obtained copies of the Veteran's 
service personnel records, they were negative for any 
evidence that the Veteran actually set foot in the Republic 
of Vietnam.  Rather, they show that he was stationed at Ubon 
Airfield in Thailand from at least November 1971 through 
December 1972.  Therefore, in January 2009, VA requested that 
the Veteran provide verifiable evidence of his Vietnam 
service.  The Veteran did not respond to that request. 

Although the Veteran maintains that he had service in Cam 
Ranh Bay and DaNang, the preponderance of the evidence is 
against that claim.  In this regard, the Board assigns 
greater probative weight to records compiled during his 
service than the history reported by the Veteran many years 
later.  See, e.g., Curry v. Brown, 7 Vet. App. 59, 68 (1994).  
Therefore, the Board concludes that the Veteran did not serve 
on the ground in Vietnam.  Thus, he may not be presumed to 
have been exposed to Agent Orange.  While such a finding does 
not preclude the Veteran from showing actual exposure to 
Agent Orange in service, he has not provided any evidence of 
such exposure.  Accordingly, the Board concludes that he was 
not exposed to Agent Orange in service.

Because the Veteran was not exposed to Agent Orange in 
service, it may not be presumed that his laryngeal cancer is 
the result of the claimed exposure.  Nonetheless, service 
connection be established by evidence demonstrating that the 
disease was in fact incurred in service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, service 
connection has not been demonstrated in this case.

The Veteran's service treatment records are silent for any 
complaints or clinical findings of laryngeal cancer.  Such a 
disability was not manifested until 1993, many years after 
his separation from service, and there is no competent 
evidence on file showing a relationship to service.  The only 
other reports to the contrary come from the Veteran.  As a 
layman, however, he is only qualified to report on matters 
which are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection.  

Absent competent evidence of a direct relationship between 
the Veteran's laryngeal cancer and service, absent evidence 
of in-service exposure to Agent Orange, and absent evidence 
of compensably disabling laryngeal cancer within one year 
following the Veteran's discharge from active duty; service 
connection is not warranted on a direct or presumptive basis.  
Accordingly, the appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for laryngeal cancer, 
status post hemilaryngectomy, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


